Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 21-AA-52

                  BELOVED COMMUNITY ALLIANCE, PETITIONER,

                                         V.

           DISTRICT OF COLUMBIA ZONING COMMISSION, RESPONDENT,

                                        and

                     MCF WALP PHASE 1, LLC, INTERVENOR.

                         Petition for Review of an Order
                 of the District of Columbia Zoning Commission
                                     (ZC16-19)


(Submitted December 3, 2021                            Decided November 3, 2022)

      Aristotle Theresa was on the brief for petitioner.

      Karl A. Racine, Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General at the time of submission, Caroline S. Van Zile, Principal
Deputy Solicitor General, and Ashwin P. Phatak, Deputy Solicitor General, filed a
Statement in Lieu of Brief for respondent.

      Philip T. Evans and Cynthia A. Gierhart were on the brief for intervenor.

      Before GLICKMAN, MCLEESE, and DEAHL, Associate Judges.
                                           2

      GLICKMAN, Associate Judge: Beloved Community Alliance petitions for

review of a Zoning Commission order approving the application of intervenor, MCF

WALP Phase 1, LLC (MCF), to construct a residential apartment building as a

planned unit development (PUD) on a vacant city block in downtown Washington,

D.C. The Alliance consists of two churches located across the street from the

project, First Rising Mt. Zion Baptist Church (First Rising) and Miles Memorial

Christian Methodist Episcopal Church (Miles Memorial). In the proceeding before

the Commission, the pastors of those two churches unsuccessfully opposed the

application. They claimed the PUD would provide insufficient affordable housing,

displace residents and reduce the diversity of the neighborhood, and exacerbate a

problem of limited Sunday parking availability for the churches in its vicinity. In

this court, the Alliance complains that the Commission failed to address their

concerns properly and in light of applicable provisions of the Comprehensive Plan

that guides land use planning in the District of Columbia 1 and related public policies.

We conclude, however, that the record supports the Commission’s determinations

regarding these matters, and we therefore deny the petition for review.




      1
          10 D.C.M.R. subtit. A.
                                         3

                                         I.



      On August 2, 2019, MCF filed its application for approval of a PUD to build

a multi-family, mixed-income residential apartment building at 1200 5th Street NW.

The site MCF proposed to develop is an entire city block situated between the Shaw

and Mount Vernon Square neighborhoods. It is one block away from the Mount

Vernon Square/Convention Center Metrorail station and is close to other public

transportation options as well.    The zoning designation of the block, RA-2,

contemplates development with “predominantly moderate-density residential”

uses. 2 Consistent with that designation, the surrounding area contains primarily

residential housing (two-to-three story apartment buildings, garden apartment units,

and rowhouses), along with several churches and low-density commercial uses.



      MCF, the applicant, is an affiliate of Mid-City Financial Corporation (Mid-

City), which is the owner of the site to be developed. In the late 1960s and early

1970s, Mid-City constructed 63 garden-style, market-rate rental apartments on the

site, along with a surface parking lot for the residents of those apartments. By the

time of MCF’s PUD application, all the apartments were vacant and slated for




      2
          11-F D.C.M.R. § 300.3.
                                           4

demolition. In response to questions from the Commission, MCF’s executive vice-

president explained that the company had stopped leasing the 63 garden apartments

three years earlier, and that all the remaining tenants had moved out prior to the filing

of the PUD application. MCF had covered the moving costs for tenants to relocate

to other, newly renovated units in the same neighborhood.



      The PUD application sought minor zoning flexibility (notably a higher lot

occupancy than is permitted as of right in an RA-2 zone) in order to replace the 63

vacant units and surface parking for them by a modern apartment building with

various residential amenities and a large underground garage. The building is to

contain approximately 360 apartments ranging from studios to three-bedroom units.

The underground garage is to have 103 parking spaces for cars and additional space

for bicycles, including 121 long-term bicycle parking spaces.



      The building is to have a maximum height of 50 feet plus a habitable

penthouse (as is permitted by right in the RA-2 zone). With a gross floor area of

approximately 246,000 square feet, the building would include two residential wings

(a three-story north wing and a four-story south wing, each designed to be

compatible with the residential and other structures adjacent to it), joined by a

narrower two-story connection containing the “residential support and amenity
                                               5

areas” and flanked by open courts to the east and west. In these and other design,

architectural, and landscaping respects, the building is meant to fit in physically with

the surrounding community.



         For the life of the building, 12 percent of its gross residential floor area,

approximately 41,153 square feet, is to be dedicated to about 41 inclusionary zoning

units under the District’s Inclusionary Zoning (IZ) Program. These are affordable

housing units. 3 They will include three three-bedroom units and 11 two-bedroom

units.       The IZ Program is intended to “further the Housing Element of the

Comprehensive Plan by increasing the amount and expanding the geographic

distribution of adequate, affordable housing available to current and future

residents,” and to “mitigate the impact of market-rate residential development on the

availability and cost of housing available and affordable to low- and moderate-

income households.” 4         Affordable housing provided in compliance with IZ

requirements may be considered a public benefit supporting a PUD application




         Approximately 4,280 square feet of the inclusionary zoning space is to be
         3

set aside for households earning less than 50% of median family income (MFI), and
the rest of the inclusionary space would be set aside for households earning less than
60% of MFI.
         4
             11-C D.C.M.R. § 1000.1(a), (d).
                                           6

where (as in the present case) “it exceeds what would have been required through

matter-of-right development under existing zoning.” 5



      The PUD application was modified over time to address community and other

concerns. In the proceeding before the Zoning Commission, the application was

supported overall by the Office of Planning (OP) and other relevant District

government agencies, and by the local Advisory Neighborhood Commission (ANC

6E) and many area residents who wrote letters or testified at the Commission

hearing. However, the pastors of First Rising and Miles Memorial opposed the

application (as did six other witnesses who are not parties to this appeal). As we

discuss in more detail below, the two pastors expressed concerns that the affordable

housing set asides were insufficient and the project would adversely affect the

racially integrated character of the neighborhood by driving out “residents of African

American descent.” 6 They also objected that the building did not include enough

parking for its anticipated residents and consequently would exacerbate a parking

shortage affecting churches in its vicinity.




      5
          11-X D.C.M.R. § 305.5(g)(1).
      6
       As petitioner’s brief reiterates, one of the pastors asserted that the project
amounted to “an act of ethnic cleansing” targeting “community residents of African
American descent.”
                                         7

      On April 27, 2020, the Commission approved the PUD application by a vote

of four to one. Its forty-page order concluded, inter alia, that the PUD would be

compatible with the area’s RA-2 zoning and not inconsistent with the

Comprehensive Plan considered as a whole; that it would further numerous

Comprehensive Plan elements and components; and that the building would not

result in any unacceptable impacts that are not capable of being mitigated or

outweighed by the project’s “high level” of public benefits. The public benefits that

the Commission found included (but were not limited to) the provision of “high

quality” housing “located near multiple transit options and key commercial

corridors” 7; “20% more affordable housing” in the building (measured by gross floor

area) “than would otherwise be required under matter-of-right development . . .

resulting in approximately 41 dedicated affordable housing units”; replacement of

“a vacant and underutilized property with a new, multi-family, mixed-income

building”; replacement of a surface-level parking lot with underground parking; and

design, architecture, and landscaping features “that [would] improve the surrounding

neighborhood to a significantly greater extent than would likely result from matter-




      7
       The Commission was impressed that the project would significantly advance
the Mayor’s stated goal of creating 36,000 new residential units in the District by
2025, by supplying one percent of that target in a single site.
                                              8

of-right development.” We discuss below how the Commission responded to the

particular concerns expressed by the pastors of First Rising and Miles Memorial.



                                             II.



       The District of Columbia’s Comprehensive Plan is “a broad framework

intended to guide the future land use planning decisions for the District.” 8 The Plan

reflects numerous “occasionally competing policies and goals,” which the

Commission “is responsible for balancing . . . , subject only to deferential review by

this court.” 9



       As explained in the zoning regulations,

                 [t]he purpose of the planned unit development (PUD)
                 process is to provide for higher quality development
                 through flexibility in building controls, including building
                 height and density, provided that a PUD: (a) Results in a
                 project superior to what would result from the matter-of-
                 right standards; (b) Offers a commendable number or
                 quality of meaningful public benefits; and (c) Protects and
                 advances the public health, safety, welfare, and



       8
        Friends of McMillan Park v. D.C. Zoning Comm’n, 211 A.3d 139, 144 (D.C.
2019) (internal quotation marks and citation omitted).
       9
           Durant v. D.C. Zoning Comm’n, 65 A.3d 1161, 1167 (D.C. 2013).
                                            9

               convenience, and is      not     inconsistent   with   the
               Comprehensive Plan. 10


Thus, a PUD application “generally requests that a site be rezoned to allow more

intensive development, in exchange for which the applicant offers to provide

amenities or public benefits which would not be provided if the site were developed

under matter-of-right zoning.” 11 When considering a PUD application, the Zoning

Commission is required to “judge, balance, and reconcile the relative value of the

project amenities and public benefits offered, the degree of development incentives

requested, and any potential adverse effects according to the specific circumstances

of the case.” 12      Given the requirement of overall consistency with the

Comprehensive Plan, “if a proposal conflicts with one or more individual policies

associated with the Comprehensive Plan,” the Commission must “recognize these

policies and explain [why] they are outweighed by other, competing

considerations.” 13



      10
           11-X D.C.M.R. § 300.1.
      11
         Blagden Alley Ass’n v. D.C. Zoning Comm’n, 590 A.2d 139, 140 n.2 (D.C.
1991) (internal quotation marks and citation omitted).
      12
         Howell v. D.C. Zoning Comm’n, 97 A.3d 579, 581 (D.C. 2014) (citation
omitted).
      13
           Durant, 65 A.3d at 1168, 1170.
                                        10

      In considering the proposal, the Commission is required to give “great

weight” to the recommendation of the OP. 14 This requires the Commission to “make

the findings necessary to justify its departures [if any] from OP’s

recommendations.” 15 Similarly, the Commission must give “great weight” to the

issues and concerns raised in the recommendations of the affected Advisory

Neighborhood Commission. 16 This “requires acknowledgement of the [Advisory

Neighborhood] Commission as the source of the recommendations and explicit

reference to each of the Commission’s issues and concerns.” 17



      When reviewing an order of the Commission, “we start from the premise that

the [Commission’s] decision . . . is presumed to be correct, so that the burden of

demonstrating error is on the . . . petitioner who challenges the decision.” 18 Our




      14
           D.C. Code § 6-623.04.
      15
        Sheridan Kalorama Hist. Ass’n v. D.C. Bd. of Zoning Adjustment, 229 A.3d
1246, 1263 (D.C. 2020).
      16
           D.C. Code § 1-309.10(d)(3)(A).
      17
           Id.
      18
        Union Mkt. Neighbors v. D.C. Zoning Comm’n, 197 A.3d 1063, 1068 (D.C.
2018) (internal quotation marks and citation omitted).
                                             11

review does not involve “reassess[ing] the merits of the decision,” 19 as we recognize

the Commission’s “statutory role and subject-matter expertise [and] generally defer

to the Commission’s interpretation of the zoning regulations.” 20 Accordingly, we

generally “must affirm the Commission’s decision so long as (1) [the Commission]

has made findings of fact on each material contested issue; (2) there is substantial

evidence in the record to support each finding; and (3) [the Commission’s]

conclusions of law follow rationally from those findings.” 21



                                             III.



           A. The PUD’s Provision of Affordable Housing and Its Effect on
                         Community Stability and Diversity


      In its petition for review, Beloved Community Alliance primarily faults the

Commission for failing to acknowledge and properly address the PUD’s allegedly

insufficient affordable housing and adverse impact on the stability and diversity of

the surrounding residential community. Petitioner contends the Commission should



      19
           Id. at 1067 (citation omitted).
      20
           Howell, 97 A.3d at 581 (quoting Durant, 65 A.3d at 1166-67).
      21
           Durant, 65 A.3d at 1167 (citation omitted).
                                          12

have found the proposed building to be inconsistent with provisions in components

of the Comprehensive Plan (the Near Northwest Area Element, the Convention

Center Area Small Area Plan, and the Generalized Policy Map) recognizing the

area’s history as “a vibrant center of African American culture” 22 and “an

economically and ethnically diverse residential neighborhood,” 23 and stating that

development should protect the historic character and diversity of such areas. 24

Relatedly, petitioner contends that the Commission failed to give great weight to an

OP recommendation that the PUD be required to provide an increased number of

affordable inclusionary housing units.



      In fact, however, the Commission explicitly addressed the pertinent

requirements in the referenced components of the Comprehensive Plan, and it found

the PUD to be consistent with them. The Commission also justified its decision to

approve the PUD without demanding an increase in the affordable housing it would

provide.     We are satisfied that the Commission’s findings are supported by




      22
           10-A D.C.M.R. § 2101.6.
      23
           10-A D.C.M.R. § 2111.1.
      24
           10-A D.C.M.R. §§ 223.5-223.7
                                            13

substantial evidence in the record and that its legal conclusions follow rationally

from its findings.



       The Commission recognized and acknowledged that the Generalized Policy

Map designates the subject property as being in a primarily residential

Neighborhood Enhancement Area, where “[l]and uses that reflect the historical

mixture and diversity of each community should be encouraged” and “overall

neighborhood character should be protected as development takes place.” 25 The

Commission cited, as well, the requirement of the Near Northwest Area Element that

“[e]conomic diversity must be protected, and programs to retain and add affordable

housing are urgently needed.” 26 The Commission acknowledged that the relevant

Small Area Plan “encourages” new “mixed-income housing at and near Metro

stations” and “redevelop[ment] with [an] equivalent/increased number of affordable

residential units.” 27


       25
            10-A D.C.M.R. §§ 223.6-223.7.
       26
            10-A D.C.M.R. § 2107.2(a).

        See 10-A D.C.M.R. § 2111.5 (“Protect existing affordable housing within
       27

the Shaw/Convention Center area, and produce new affordable housing and market
rate housing on underutilized sites. Use a range of tools to retain and develop
affordable housing in the . . . area, including . . . inclusionary zoning . . . .”); id. at
§ 2111.7 (“Encourage mixed-income residential development with underground
parking adjacent to the Shaw/Howard and Mount Vernon Square Metro stations,
                                         14

      Both the applicant, MCF, and the OP addressed the project’s compliance with

these policies. MCF explained, inter alia, that the PUD it proposed would not

“change the existing [RA-2] zoning but rather [would] respect[] the existing patterns

of development” by “replac[ing] outdated market-rate housing” and “revitalizing a

currently undeveloped block . . . with a new, mixed-income residential building”

containing “approximately 41,153 square feet of affordable units on a site where

none currently exist.” MCF pointed out that this would provide more affordable

housing units than would suffice for a matter-of-right development. And MCF

emphasized that “[t]he Building will not cause any unacceptable [housing market]

impacts, but instead will have a positive impact on the housing market,” among other

reasons because (1) “[t]he creation of new housing units helps buffer increasing

housing costs, by increasing the supply of housing stock,” (2) “[t]he Property is

currently vacant so there will be no adverse impacts in terms of displacing current

residents of the Property,” and (3) “[t]he inclusion of permanently affordable units




particularly on existing surface parking lots.”). The recommendation that residential
redevelopment in the area include an equal or greater number of affordable units is
found in the Convention Center Area Strategic Development Plan, which the OP
produced in 2006 and on which the Small Area Plan relies.
                                          15

helps address the District’s ongoing affordable housing shortage in an inclusive,

mixed-income community.” 28



      The OP generally supported the proposed PUD as consistent with the

Comprehensive Plan and the policies supporting redevelopment of an underutilized

site with a new apartment building without displacing existing residents. The OP

agreed that the amount of proposed affordable housing would be a benefit to the

surrounding neighborhood. The OP did, also, express its support for a suggestion

made by the Department of Housing and Community Development (DHCD) that the

set aside for inclusionary zoning units be increased from 12% to 15% of the building.

But the OP did not explain why it supported that suggested increase (amounting to

over 10,000 additional square feet of the building’s residential space, by our

calculation), and the record before us does not contain a reasoned justification for it.

MCF did not agree to such an increase. It informed the Commission that, after

studying the issue, it had determined that a 12% IZ set aside was the maximum

amount the proposed building could sustain economically. No evidence to the

contrary was presented. Moreover, MCF argued, its proposed 12% set aside was


      28
        The applicant also predicted that the PUD would have “favorable economic
impacts on the neighborhood” (that would contribute to stabilizing it) “through the
introduction of a new residential use that contributes patrons for the existing
businesses” there.
                                          16

commensurate with IZ set asides in similar PUD applications the Commission had

approved, and the 12% set aside would provide approximately 12,000 square feet

more affordable housing than a matter-of-right building would need to furnish.



      Advisory Neighborhood Commission 6E also supported the PUD application.

Its resolution reported that the application satisfactorily addressed its concerns with

respect to additional affordable housing (among other issues). The ANC did not call

for an increase in the number of IZ units.



      In its decision approving the PUD application, the Zoning Commission

acknowledged the “displacement concerns” expressed by the pastors of First Rising

and Miles Memorial. It concluded, however, “that the Building will not result in any

unacceptable impacts with regard[] to housing or displacement for the reasons

advanced by the Applicant and OP.” This conclusion was supported by the evidence

and the Commission’s findings. As the Commission found, the project would not

displace anyone from the site of the building, because that site was no longer

occupied by anyone. 29 Nor would the project reduce the supply of affordable




      29
        As the Commission found, MCF “began the process of ending the leasing
of the existing 63 market-rate units on the property well in advance . . . of the
                                              17

housing in the area; the 63 units to be demolished on the site all were market-rate. 30

Rather, the PUD would add 41 new affordable-income IZ apartments in the area.

Quoting a then-recent decision of this court, the Commission pointed out that

“mitigation of the potential displacement of low-income residents through

gentrification and market pressures is taken into account in the Zoning

Commission’s IZ regulations,” and that “the pressures of gentrification . . . can be

mitigated through inclusionary zoning . . . rather than avoided by having

underutilized property remain as it is.” 31



      The Commission stated that it gave great weight to the OP’s recommendations

and the ANC’s issues and concerns. However, while the Commission acknowledged




application,” and it had covered moving costs for tenants to relocate to its other
buildings in the neighborhood.
      30
        Petitioner has argued that the Commission ignored the recommendation in
the Convention Center Area Strategic Development Plan that residential
redevelopment in the area include an equal or greater number of affordable units.
But since none of the 63 units to be demolished were affordable units, this
recommendation is inapplicable here, and it certainly would not call for the
Commission to require the PUD to have 63 inclusionary units as petitioner has
contended.
      31
         Cole v. D.C. Zoning Comm’n, 210 A.3d 753, 762-63 (D.C. 2019) (internal
quotation marks and footnote omitted) (upholding Commission’s approval of a PUD
application that set aside 8% of the residential gross floor area for inclusionary
units).
                                        18

OP’s support for an increased percentage of inclusionary housing space, the

Commission determined that neither OP nor DHCD conditioned their support for

the PUD application on such an increase, and the Commission declined to require it.

It concluded that MCF “ha[d] provided sufficient evidence that the 12%[] IZ proffer

is the maximum that the Building can support and that the proffer is sufficient to

qualify as a public benefit when considered against the flexibility requested by the

Application.”



      We are satisfied that the Commission reasonably and properly concluded that

the PUD’s “new housing, both affordable and market rate, outweigh[ed] any

potential . . . displacement impacts in the surrounding neighborhood,” would not

threaten the diversity of the community, and would further the area development

policies and other goals of the Comprehensive Plan. The findings undergirding this

conclusion are supported by substantial evidence in the record, as recounted above;

indeed, we perceive no evidence to the contrary. Furthermore, we are satisfied that

the Commission adequately justified its decision not to require the additional

affordable housing supported by the OP. The Commission was entitled to credit the

applicant’s testimony that the suggested increase would be economically infeasible,

and to do so without requiring “detailed financial information” to corroborate it —
                                          19

“in particular given the absence of contrary evidence requiring greater specificity.” 32

Although “petitioner (and others) may believe that the [inclusionary zoning] set-

aside is not sufficient, we have no authority to second-guess the Commission’s

judgment on such policy matters.” 33



      B. The PUD’s Impact on Local Parking Availability



      The Zoning Commission concluded that the PUD will not result in any

unacceptable parking impacts, either for the neighborhood generally or, more

specifically, for the churches in the vicinity. Petitioner contends that conclusion was

not supported by substantial evidence. We disagree. The Commission relied on

expert analyses and testimony from MCF’s transportation consultant Gorove Slade,

the review performed by the District Department of Transportation (DDOT), and the

report of the OP. They were all in agreement, and no contrary analysis or evidence

of a likely adverse effect on parking availability was submitted to the Commission.



      In relying on the reasons advanced by Gorove Slade, DDOT, and OP, the

Commission emphasized that the analyses “all concluded that the amount of


      32
           Friends of McMillan Park, 211 A.3d at 150.
      33
           Cole, 210 A.3d at 762 n.12.
                                          20

[automobile] parking provided in the Building [(103 spaces)] is greater than what is

required by the zoning regulations and sufficient to meet the demands of the

Building at a ratio of no more than 0.3 parking spaces per residential unit.” The

Commission noted that the analyses “did not identify any parking impacts that would

require mitigations,” and it agreed with their conclusion that “[t]he Building’s

central location and access to multiple transit options including Metrorail, Metrobus,

and significant bicycle infrastructure reduce the need for residents of the Building to

have personal vehicles.”



      These determinations have a firm foundation in the record. The applicable

zoning regulations required the building to furnish only about 60 parking spots in

view of its location within a half mile (actually within a block) of the Mount Vernon

Square/Convention Center Metro Station. 34        The PUD application proposed a

significantly greater number of parking spots. In fact, as the Commission found, the

103 spots that MCF proposed for the building came close to DDOT’s recommended


      34
         See 11-C D.C.M.R. § 701.5 (Table C) (generally requiring multi-family
residential buildings to provide one parking space for every three units) and
§ 702.1(a) (providing that the minimum parking space requirement shall be reduced
by 50 percent for any site that is located within a half-mile of a Metro station). A
360-unit building within a half-mile of the Mount Vernon Square/Convention Center
Metro Station therefore would be obligated to provide only 60 parking spaces (360
divided by 3 = 120; 50% of 120 = 60).
                                        21

maximum parking ratio for sites like the PUD that are within a quarter mile of a

Metro station. 35 The OP similarly supported the PUD’s provision of 103 parking

spaces, with the proviso that any design flexibility allowed by the Commission

should “be limited to providing less parking only” (emphasis added). The Advisory

Neighborhood Commission 6E Zoning Committee likewise concluded that the 103

parking spaces in the PUD garage would be sufficient due to the building’s

proximity to the Mount Vernon Square/Convention Center Metro Station.



      In addition to being just a block from the Metro, the PUD location is

approximately one block from both a Metrobus stop and a Capital Bikeshare station.

“Overall,” Gorove Slade found, the PUD site has “excellent pedestrian, transit, and

bike accessibility.” This positive assessment was not contradicted. Moreover, the

PUD’s provision of 121 long-term bicycle parking spaces in the underground garage

also substantially exceeds what zoning regulations require. 36 The bicycle parking

spaces (and other biking infrastructure) are part of the PUD’s Transportation

Demand Management (TDM) plan, which (with DDOT input and approval) contains


      35
         The maximum ratio adopted by DDOT is meant to encourage the use of
available non-automotive modes of transportation and thereby reduce adverse traffic
and parking impacts. The PUD’s compliance with this policy was one reason DDOT
enthusiastically supported the application.
      36
           See 11-C D.C.M.R. § 802.1 (Table C).
                                           22

multiple elements to reduce the demand for single-occupancy vehicular demand

during peak travel times and encourages the use of alternative transportation options.

In testimony before the Commission, DDOT’s representative described the TDM

plan as “robust” and “sufficient to encourage non-auto modes.”



      As part of its assessment of the adequacy of the 103 parking spaces to be

provided by the PUD, Gorove Slade utilized the Park Right DC Tool that DDOT

created to produce site-specific residential parking demand estimates based

(according to DDOT) on “a model using current local data of actual parking use

correlated with factors related to the building and its surroundings.” 37 Taking into

account the location and characteristics of the PUD building (including the number

of each size of apartment), the model projected parking utilization at the building to



      37
           Petitioner objects that the “Park Right DC Tool is from 2014 and includes
parts of the city that do not have 40 churches and a dire need for ‘Sunday parking’.”
It is not clear that this assertion is accurate. There is scant if any evidentiary support
in the record for the claim that the need for Sunday parking space is “dire,” and no
evidence that the Park Right DC Tool was unsuited for the area at issue here. In its
report to the Commission on the results it obtained with the Park Right DC Tool,
Gorove Slade quoted DDOT’s explanation that the Tool’s calculations are “based
on a model developed from extensive field work on data collected mostly in the fall
of 2014 and spring of 2015 on over . . . 90 multi-family buildings across the District.”
We are not persuaded that an expert transportation consultant erred by utilizing
DDOT’s publicly available model as part of its analysis in this case, or that the
Commission should have discounted Gorove Slade’s conclusions because they were
corroborated by the Park Right DC Tool.
                                         23

be in the range of 72-115 spaces. The projection characterized a parking supply of

103 spaces as “an oversupply.” Gorove Slade’s discussion of the Park Right DC

Tool estimate noted that after the project is completed, there will be 47 on-street

parking spaces on the building’s block in addition to the 103 spaces in the garage.

“Thus,” Gorove Slade concluded, “if the parking demand for the Project ends up at

the higher end of Park Right DC’s range and exceeds 103, the on-street spaces

immediately adjacent to the Project can easily accommodate the additional demand.”



      Petitioner’s witnesses (the pastors of Miles Memorial and First Rising)

expressed concerns that the PUD would impair the future ability of their parishioners

to park in the neighborhood to attend church on Sunday mornings. While these

concerns were not substantiated in the proceedings before the Zoning Commission,

petitioner faults the Commission for failing to address the fact, recognized in the

Convention Center Area Strategic Development Plan, that “[t]here are more than 40

religious institutions in the Study Area that have additional parking needs, primarily

on Sundays, when the street right-of-way is used to double-park during services.” 38


      38
           It should be noted that when the Convention Center Area Strategic
Development Plan refers to a “Study Area” containing some 40 churches, it is
describing a geographically extended area that is “generally referred to as Shaw, but
[that] includes a number of neighborhoods identified by area residents.” (The Study
Area “is bounded by New York Avenue, Massachusetts Avenue, 12th Street,
Vermont Avenue, U Street, Florida Avenue, and New Jersey Avenue.”) For what it
                                          24

However, in its order, the Commission acknowledged the character of the

neighborhood, noting “[t]he blocks immediately surrounding the property contain

primarily residential, religious-affiliated, and low-density commercial land uses,”

and specifically naming Miles Memorial, First Rising, and several other churches in

the neighborhood. The Commission acknowledged and did not ignore their parking

concerns. “With regard to the Churches’ parking concerns” it concluded that “the

Building will not result in unacceptable parking impacts for the reasons advanced

by the Applicant and OP,” in particular because (1) the Gorove Slade and DDOT

analyses “did not identify any parking impacts that would require mitigations,” and

(2) “[t]he Building provides more than the required parking, especially as it is

located in an area of the District well served by multiple transit options.” 39



      We consider the Commission’s findings supported by substantial evidence in

the record. Simply put, in the absence of evidence to the contrary, it unquestionably

was reasonable for the Commission to conclude that construction of an apartment



is worth, the Plan states that while “[o]n street parking is increasingly becoming an
issue in the Study Area,” there is “less competition for on-street parking” in the area
east of 7th Street, which is where the PUD and petitioner’s churches are located.
      39
         On a separate but related issue, the Commission also found that the building
“is designed to ensure that site circulation and loading activities will not negatively
impact the surrounding residential and religious uses.” Petitioner does not question
this finding.
                                       25

building with more than adequate underground garage parking of its own for all its

occupants will not have a deleterious impact on Sunday morning parking for

churches in its vicinity.



                                       IV.



      For the foregoing reasons, we affirm the order of the Zoning Commission.



                                                                      So ordered.